Citation Nr: 1639477	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for iliotibial band syndrome of the
right knee prior to January 29, 2010, and from June 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran failed to appear for a Board hearing with a Veterans Law Judge at the RO in March 2012.  As such, the hearing request is considered withdrawn.

In May 2014, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded this matter in part to schedule the Veteran for a VA examination.  It was noted that in light of the allegations of increased right knee symptomatology and the lengthy intervening period since the last VA knee examination in December 2010, a contemporaneous examination to ascertain the current severity of her service-connected iliotibial band syndrome of the right knee was necessary.

A review of the record reflects that the Veteran failed to report to a scheduled VA knee and lower leg examination in July 2014.  Yet, documentation showing that notice of the scheduled examination was sent to the Veteran is not of record.  Here, a Compensation and Pension Exam Inquiry showed that the RO requested a VA knee and lower leg examination in June 2014.  A simple printout associated with the record seemed to note that the Veteran had an unknown address and failed to report for a scheduled VA knee and lower leg examination in July 2014.

In correspondence dated in July 2015, the Veteran's representative stated that she had not received notice of the examination.  The Board also notes that in correspondence from the Veteran dated in July 2015, the Veteran provided a new address.  No action was subsequently taken to attempt to reschedule the examination.  

In addition, the Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Pursuant to Veteran's assertions of increased right knee symptomatology since she was last provided a VA knee examination in December 2010, the inadequacy of the December 2010 VA examination report of record under Correia, and the fact that there was no documentation showing that notice of the scheduled examination in July 2014 was sent to the Veteran at her current mailing address, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  A copy of the examination notification letter should be associated with the electronic claims file by the AOJ.

In addition, evidence of record reflects that the Veteran receives VA medical treatment for her service-connected right knee from the North Texas VA Healthcare System (VA HCS).  As evidence of record only includes treatment records dated up to May 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must undertake appropriate action to verify the Veteran's current mailing address, to include reviewing her July 2015 correspondence and contacting the Veteran's representative.  The RO must document in the record all requests and responses in this regard.  Special care must be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected iliotibial band syndrome of the right knee from North Texas VA HCS for the time period from May 2014 to the present and associate them with the record.

3.  Thereafter, schedule the Veteran for a VA medical examination to determine the current nature and severity of her service-connected right knee disability.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the right knee disability must be noted in the report including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee joint in question and the paired left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all opinions expressed must be provided.

4.  The AOJ must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must readjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the October 2014 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




